


Exhibit 10.33




LATTICE SEMICONDUCTOR CORPORATION


2001 OUTSIDE DIRECTORS' STOCK OPTION PLAN
    
Amended and restated effective as of the date of the 2006 annual stockholders'
meeting


1.    Purposes of the Plan. The purposes of this 2001 Outside Directors' Stock
Option Plan are to attract and retain the best available personnel for service
as Outside Directors (as defined herein) of the Company, to provide addi-tional
incen-tive to the Outside Directors of the Company to serve as Directors, and to
encourage their continued service on the Board.


All options granted hereunder shall be “non-statutory stock options.”


2.    Definitions. As used herein, the following definitions shall apply:


(a)    “Board” means the Board of Directors of the Company.


(b)    “Code” means the Internal Revenue Code of 1986, as amended.


(c)    “Common Stock” means the common stock of the Company.


(d)    “Company” means Lattice Semiconductor Corporation, a Delaware
corporation.


(e)    “Continuous Status as a Director” means the absence of any interruption
or termination of service as a Director.


(f)    “Director” means a member of the Board.


(g)    “Employee” means any person, including officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. The payment of a
Director's fee by the Company shall not be sufficient in and of itself to
constitute “employment” by the Company.


(h)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(i)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:


(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
or, if the day of determination is not a market trading day, on the first market
trading day following the day of determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable;


(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock for the last market trading day prior to the time of determination,
or, if the day of determination is not a market trading day, on the first market
trading day following the day of determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable; or


(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.


(j)    “Option” means a stock option granted pursu-ant to the Plan.


(k)    “Optioned Stock” means the Common Stock sub-ject to an Option.


(l)    “Optionee” means an Outside Director who receives an Option.




--------------------------------------------------------------------------------






(m)    “Outside Director” means a Director who is not an Employee.


(n)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.


(o)    “Plan” means this 2001 Outside Directors' Stock Option Plan.


(i)    “Share” means a share of the Common Stock, as adjusted in accordance with
Section 10 of the Plan.


(p)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Internal Revenue Code of 1986.


3.    Stock Subject to the Plan. Subject to the provisions of Section 10 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is one million (1,000,000) Shares (the “Pool”). The Shares may be
authorized but unissued, or reacquired Common Stock.


If an Option should expire or become unexercisable for any reason without having
been exercised in full, the unpurchased Shares which were subject thereto shall,
unless the Plan shall have been terminated, become available for future grant
under the Plan. Shares that have actually been issued under the Plan shall not
be returned to the Plan and shall not become available for future distribution
under the Plan.


4.    Administration of and Grants of Options under the Plan.


(a)    Administrator. Except as otherwise required herein, the Plan shall be
administered by the Board.


(b)    Procedure for Grants. All grants of Options to Outside Directors made on
or after the date of obtaining stockholder approval of the amended Plan in 2006
shall be automatic and non-discretionary and shall be made strictly in
accordance with the following provisions (all grants made prior to the 2006
stockholder approval date shall be governed by the plan as in effect prior to
such amendments):


(i)    No person shall have any discretion to select which Outside Directors
shall be granted Options or to determine the number of Shares to be covered by
Options granted to Outside Directors, the exercise price thereof or the timing
of the grant of such Options.


(ii)    Directors' First Option.


(A)    Grant. Each Outside Director shall automatically be granted an Option to
purchase ninety thousand (90,000) Shares (the “Directors' First Option”) on the
date of the first meeting of the Board coinciding with or following the date on
which he/she first becomes an Outside Director.
(B)    Terms. The term of the Directors' First Option granted hereunder shall be
ten (10) years and the Option shall be exercisable only while the Outside
Director remains a Director of the Company, except as set forth in Section 8
hereof. Subject to the accelerated vesting provisions of Sections 8 and 10
hereof, the Directors' First Option shall become exercisable in installments
cumulatively with respect to 25% of the Optioned Stock on the date of grant, and
as to an additional 1/16th of the Optioned Stock each three (3) months
thereafter, so that one hundred percent (100%) of the Optioned Stock shall be
exercisable on the third anniversary of the date of grant; provided that the
Optionee continues to serves as a Director on such dates; provided, further,
that in no event shall any Option be exercisable prior to obtaining stockholder
approval of the Plan.
(iii)    Replenishment Option.


(A)     Grant. In addition, each Outside Director shall automatically be granted
an additional Option to purchase twenty-two thousand five hundred (22,500)
Shares (the “Replenishment Option”) on the date of the 3rd Quarter Meeting of
each fiscal year, provided that such Outside Director at such date continues to
serve as a Director; provided, however, that a Director shall not receive a
Replenishment Option in the same fiscal year in which he/she has received a
Directors' First Option nor shall a Director receive a Replenishment Option in
the




--------------------------------------------------------------------------------




following fiscal year if such Director received a Directors' First Option at the
meeting of the Board in the fourth (4th) quarter of the preceding fiscal year.


(B)    Terms. The term of the Replenishment Option granted hereunder shall be
ten (10) years and the Option shall be exercisable only while the Outside
Director remains a Director of the Company, except as set forth in Section 8
hereof. Subject to the accelerated vesting provisions of Sections 8 and 10
hereof, the Replenishment Option shall become exercisable in installments
cumulatively with respect to 1/4th of the Optioned Stock twenty-seven (27)
months after the date of grant (the “Initial Vesting Date”) and as to an
additional 1/4th of the Optioned Stock each three (3) months thereafter, so that
one hundred percent (100%) of the Optioned Stock shall be exercisable on the
third anniversary of the date of grant; provided that the Optionee continues to
serves as a Director on such dates; provided, further, that in no event shall
any Option be exercisable prior to obtaining stockholder approval of the Plan.
(iv)    Prorated Replenishment Option.


(C)     Grant. Each Outside Director who is granted a Directors' First Option in
a meeting of the Board in either the first (1st), second (2nd) or fourth (4th)
quarters of any fiscal year, shall automatically be granted a “Prorated
Replenishment Option” (as defined below) on the date of the following 3rd
Quarter Meeting. A Prorated Replenishment Option shall mean an option to
purchase: (i) eleven thousand two hundred and fifty (11,250) Shares, if the
grant date of the Directors' First Option is the date of the meeting of the
Board in the first (1st) quarter of the Company's fiscal year (the “First
Quarter Prorated Replenishment Option”; (ii) five thousand six hundred and
twenty-five (5,625) Shares if the grant date of the Directors' First Option is
the date of the meeting of the Board in the second (2nd) quarter of the
Company's fiscal year (the “Second Quarter Prorated Replenishment Option”); or
(iii) sixteen thousand eight hundred and seventy-five (16,875) Shares, if the
grant date of the Directors' First Option is the date of the meeting of the
Board in the fourth (4th) quarter of the Company's fiscal year (the “Fourth
Quarter Prorated Replenishment Option”).


(D)    Terms. The term of the Prorated Replenishment Option granted hereunder
shall be ten (10) years and the Option shall be exercisable only while the
Outside Director remains a Director of the Company, except as set forth in
Section 8 hereof. Subject to the accelerated vesting provisions of Sections 8
and 10 hereof, the First Quarter Prorated Replenishment Option shall become
exercisable in installments cumulatively with respect to 1/2 of the Optioned
Stock thirty-three (33) months after the date of grant and as to the remaining
1/2 three (3) months thereafter. Subject to the accelerated vesting provisions
of Sections 8 and 10 hereof, the Second Quarter Prorated Replenishment Option
shall become exercisable in full thirty-six (36) months after the date of grant.
Subject to the accelerated vesting provisions of Sections 8 and 10 hereof, the
Fourth Quarter Prorated Replenishment Option shall become exercisable in
installments cumulatively with respect to 1/3 of the Optioned Stock thirty (30)
months after the date of grant and as to an additional 1/3 of the Optioned Stock
each three (3) months thereafter; provided that, with respect to any Prorated
Replenishment Option, the Optionee continues to serves as a Director on such
dates; provided, further, that in no event shall any Option be exercisable prior
to obtaining stockholder approval of the Plan.


(v)    Adjustment Option.
(A)     Grant. Each Outside Director who remains as such through the date of the
3rd Quarter Meeting in fiscal year 2006 and who has not received (and is not due
to receive) a Directors' First Option on or after the date of the annual
stockholder meeting in 2006 shall, on the date of such meeting, receive an
additional one-time Option to purchase eighteen thousand (18,000) Shares (the
“Adjustment Option”).
(B)    Terms. The term of the Adjustment Option shall be ten (10) years and the
Option shall be exercisable only while the Outside Director remains a Director
of the Company, except as set forth in Section 8 hereof. Subject to the
accelerated vesting provisions of Sections 8 and 10 hereof, the Adjustment
Option shall become exercisable in installments cumulatively with respect to 25%
of the Optioned Stock on the date of grant, and as to an additional 1/16th of
the Optioned Stock each three (3) months thereafter, so that one hundred percent
(100%) of the Optioned Stock shall be exercisable on the third anniversary of
the date of grant; provided that the Optionee continues to serves as a Director
on such dates; provided, further, that in no event shall any Option be
exercisable prior to obtaining stockholder approval of the Plan.


(vi)    In the event that any Option granted under the Plan would cause the
number of Shares subject to outstanding Options plus the number of Shares
previously pur-chased under Options to exceed the Pool, then, unless additional
shares have become available under the Plan, the remaining Shares available for
Option grant shall be granted under Options to the Outside Directors on a pro
rata basis. No further grants shall be made until such time, if any, as
additional




--------------------------------------------------------------------------------




Shares become avail-able for grant under the Plan through an increase in the
number of Shares which may be issued under the Plan or through cancellation or
expiration of Options previously granted hereunder.


(c)    Powers of the Board. Subject to the provisions and restrictions of the
Plan, the Board shall have the authority, in its discretion: (i) to determine,
upon review of relevant informa-tion and in accordance with Section 2(i) of the
Plan, the Fair Market Value of the Common Stock; (ii) to interpret the Plan;
(iii) to prescribe, amend and rescind rules and regulations relating to the
Plan; (iv) to authorize any person to execute on behalf of the Company any
instrument required to effectuate the grant of an Option previously granted
hereunder; (v) to extend the length of time an Option remains exercisable after
the termination of an Optionee's status as a Director; and (vi) to make all
other determinations deemed neces-sary or advisable for the administration of
the Plan.


(d)    Effect of Board's Decision. All decisions, determinations and
interpretations of the Board shall be final.


5.    Eligibility. Options may be granted only to Outside Directors. All Options
shall be automatically granted in accor-dance with the terms set forth in
Section 4(b) hereof.


The Plan shall not confer upon any Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate the Director's relationship with the Company at any time.


6.    Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company as
described in Section 16 of the Plan. It shall continue in effect for a term of
ten (10) years unless sooner term-inated under Section 11 of the Plan.


7.    Exercise Price and Consideration.


(a)    Exercise Price. The per Share exercise price for Optioned Stock shall be
100% of the Fair Market Value per Share on the date of grant of the Option.


(b)    Form of Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall be
determined by the Board and may consist of (i) cash, (ii) check, (iii) other
shares which (x) in the case of Shares acquired upon exercise of an option, have
been owned by the Optionee for more than six (6) months on the date of
surrender, and (y) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised, (iv) consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan, or (v) any
combination of the foregoing methods of payment.


8.    Exercise of Option.


(a)    Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable at such times as are set forth in Section 4(b)
hereof; provided, however, that no Options shall be exercisable until
stockholder approval of the Plan in accordance with Section 16 hereof has been
obtained.


An Option may not be exercised for a fraction of a Share.


An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may consist of any consideration and method of payment allowable under
Section 7(b) of the Plan. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a stockholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. A share
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the Option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 10 of the Plan.


Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be avail-able, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.




--------------------------------------------------------------------------------






(b)    Termination of Continuous Status as a Director. Subject to Section 10
hereof, in the event an Optionee's Continuous Status as a Director terminates
(other than upon the Optionee's death or total and permanent disability (as
defined in Section 22(e)(3) of the Code)), the Optionee may exercise his or her
Option, but only within three (3) months from the date of such termination, and
only to the extent that the Optionee was entitled to exercise it at the date of
such termina-tion (but in no event later than the expiration of its ten (10)
year term). To the extent that the Optionee was not entitled to exercise an
Option at the date of such termina-tion, or to the extent that the Optionee does
not exer-cise such Option (to the extent otherwise so entitled) within the time
specified herein, the Option shall terminate.


(c)    Disability of Optionee. In the event Optionee's Continuous Status as a
Director terminates as a result of total and per-manent disability (as defined
in Section 22(e)(3) of the Code), the Optionee may exercise his or her Option,
including portions not yet vested, prior to the earlier of the expiration of
twelve (12) months from the date of termination or the expiration of the Option.
To the extent that the Optionee does not exercise such Option within the time
specified herein, the Option shall terminate.


(d)    Death of Optionee. In the event of an Optionee's death, the Optionee's
estate or a person who acquired the right to exercise the Option by bequest or
inheritance may exercise the Option, including portions not yet vested, prior to
the earlier of the expiration of twelve (12) months from the date of termination
or the expiration of the Option. To the extent that the Optionee's estate or a
person who acquired the right to exercise such Option does not exercise such
Option within the time specified herein, the Option shall terminate.


9.    Non-Transferability of Options. The Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or dis-tribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.


10.
Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset Sale.



(a)    Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares covered by each outstanding
Option, the number of Shares for which Options shall be automatically granted
pursuant to Section 4(b) hereof and the number of Shares which have been
authorized for issuance under the Plan but as to which no Options have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Option, as well as the price per Share covered by each such outstanding
Option, shall be proportionately adjusted for any increase or decrease in the
number of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclas-sification of the Common Stock, or any other
increase or decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Shares subject to an Option.


(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Option has not been previously
exercised, it will terminate immediately prior to the consummation of such
proposed action; provided, however, that the Company shall give each Optionee
notice of such dissolution or liquidation at least thirty (30) days prior to the
consummation of such dissolution or liquidation and, upon receipt of such
notice, all options shall become fully exercisable.


(c)    Merger or Asset Sale. In the event of a merger of the Company with or
into another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option which is not fully exercisable shall be
accelerated and become fully exercisable.


11.    Amendment and Termination of the Plan.


(a)    Amendment and Termination. The Board may at any time amend, alter,
suspend, or discontinue the Plan, but no amendment, alteration, suspension, or
discontinuation shall be made which would impair the rights of any Optionee
under any grant theretofore made, without his or her consent. In addition, to
the extent necessary and desirable to comply with any applicable law, regulation
or stock exchange rule, the Company shall obtain stockholder approval of any
Plan amendment in such a manner and to such a degree as is required.






--------------------------------------------------------------------------------




(b)    Effect of Amendment, Etc. Any such amend-ment, altera-tion, suspension or
discontinuation of the Plan shall not affect Options already granted and such
Options shall remain in full force and effect as if this Plan had not been
amended, altered, suspended or discontinued.


12.    Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date determined in accor-dance with Section 4(b) hereof. Notice
of the determination shall be given to each Outside Director to whom an Option
is so granted within a reasonable time after the date of such grant.


13.    Conditions Upon Issuance of Shares. Shares shall not be issued pursuant
to the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, includ-ing, without limitation, the Securities Act of 1933,
as amended, the Exchange Act, the rules and regu-lations promulgated
there-under, state securities laws, and the requirements of any stock exchange
or quotation system upon which the Shares may then be listed or quoted, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.


As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being pur-chased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.


Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company's counsel to be necessary
to the lawful issuance and sale of any Shares here-under, shall relieve the




--------------------------------------------------------------------------------




Company of any liability in respect of the failure to issue or sell such Shares
as to which such requi-site authority shall not have been obtained.


14.    Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such num-ber of Shares as shall be
sufficient to satisfy the requirements of the Plan.


15.    Option Agreement. Options shall be evidenced by written option agreements
in such form as the Board shall approve.


16.    Stockholder Approval. Effectiveness of the Plan shall be subject to
approval by the stockholders of the Company within twelve (12) months after the
date the Plan is adopted. Such stockholder approval shall be obtained in the
degree and manner required under applicable state and federal law and any stock
exchange rules.


17.    No Option Repricing Without Stockholder Approval. In no event shall the
Board have the right, without stockholder approval, to (i) lower the price of an
Option granted under the Plan after it is granted, except in connection with
adjustments provided in Section 10; (ii) take any other action with respect to
an Option granted under the Plan that is treated as a repricing under generally
accepted accounting principles; or (iii) cancel an Option granted under the Plan
at a time when its strike price exceeds the fair market value of the underlying
Shares, in exchange for another option, restricted stock, or other equity,
unless the cancellation and exchange occurs in connection with a merger,
acquisition, spin-off or other similar corporate transaction.






